Citation Nr: 1313917	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-47 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to November 17, 2009, and in excess of 30 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1952 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran appeared at a Videoconference hearing before the undersigned in February 2013.  A transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is currently in receipt of a 10 percent disability evaluation for his service-connected PTSD prior to November 17, 2009, and is in receipt of a 30 percent rating from that date to the present.  He contends, in essence, that his service-connected disability picture, for both periods under appellate review, is more severe than what is assigned in the current "staged" ratings.  

The Veteran presented testimony before a Veterans Law Judge in connection with this claim.  In the hearing testimony, contained in the electronic "Virtual VA" portion of the claims folder, the Veteran alleged that his symptoms had increased in severity following his most recent VA examination.  That examination report is of record, and is dated in November 2011.  

The date of an examination is not, in itself, a sufficient reason to remand a claim for a higher rating for further evidentiary development.  In this case, the findings of the most recent examination are not yet two years old, and on the surface, appear to be usable and fairly recent findings.  As noted, however, the Veteran, in presenting testimony before the undersigned, stated that his condition has specifically worsened since this last VA examination of 2011.  Accordingly, the accuracy of that VA examination, as it pertains to a current understanding of the disability picture, is put in doubt.  

For claims where an increase rating is sought, the current disabling nature of the service-connected disability is of paramount importance.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Thus, given the Veteran's allegation of a worsening, the Board must conclude that the most current assessment of the disability picture is not of record.  In light of this, the case should be remanded so that a current examination can be afforded which addresses the severity of his service-connected PTSD.  

Additionally, the Board notes that the Veteran has, in his hearing testimony, alleged receiving continuing treatment at VA facilities.  The current state of the evidentiary record contains clinical and examination reports from as recently as 2011; however, as the Veteran maintains that he is currently being treated by VA clinicians for mental health complaints, it is obvious that the Board does not, as of yet, possess all treatment records which might be relevant to his claim.  All medical records held in federal custody are deemed to be constructively part of the record, even if they are not physically present in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, The Board must attempt to secure all outstanding VA mental health records.  Additionally, as the claim requires additional development with regard to an examination, the RO is instructed to obtain all outstanding VA treatment records pertaining to treatment for PTSD, and to associate copies of this treatment with the claims file, prior to the affording of the directed examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   Obtain all outstanding VA mental health treatment records for the Veteran, particularly any clinical records from 2011 to the present.  Upon securing the records, associate copies with the claims file.  Should no records be available after an exhaustive search, annotate the claims file to reflect the finding of unavailability.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the severity of service-connected PTSD.  In this regard, it is asked that the examiner describe the occupational and social functioning impairment associated with the service-connected PTSD, and to also provide a mental status examination and Global Assessment of Functioning (GAF) score along with any other tests deemed necessary.  Any conclusions attached to the examination report should contain supporting rationale.  

3.  Upon completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



